  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 1 of 11 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS

                                     SHERMAN DIVISION

INNOVATION SCIENCES, LLC,

                       Plaintiff,                Civil Action No. 4:19-cv-769

       v.

AMAZON.COM, INC.,                                JURY TRIAL DEMANDED

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Innovation Sciences, LLC (“Innovation” or “Plaintiff”), for its Complaint

against Defendant Amazon.com, Inc. (“Amazon” or “Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1. This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                        THE PARTIES

       2. Plaintiff is a corporation organized under the laws of the State of Texas with a place

of business at 5800 Legacy Circle, Suite 311, Plano, Texas 75024.

       3. Upon information and belief, Defendant Amazon is a corporation organized and

existing under the laws of Delaware, with its principal place of business located at 410 Terry

Avenue North, Seattle, WA 98109, and can be served through its registered agent, Corporation

Service Company, 2711 Centerville Rd, Suite 400, Wilmington, DE 19808. Upon information

and belief, Amazon sells and offers to sell products and services throughout the United States,

including in this judicial district, and introduces products and services that into the stream of


                                                                                    Page 1 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 2 of 11 PageID #: 2



commerce and that incorporate infringing technology knowing that they would be sold in this

judicial district and elsewhere in the United States.

                                    JURISDICTION AND VENUE

        4.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b). Amazon

is a foreign corporation and may be sued in this judicial district. Venue is further proper

because, upon information and belief, Amazon has committed acts of infringement in this

judicial district, and/or has purposely transacted business involving the accused products in this

judicial district.

        7.       On information and belief, Defendant is subject to this Court’s general and

specific personal jurisdiction because it has sufficient minimum contacts within the State of

Texas and this District, pursuant to due process and/or the Texas Long Arm Statute because

Defendant purposefully availed itself of the privileges of conducting business in the State of

Texas and in this District, because Defendant regularly conducts and solicits business within the

State of Texas and within this District, and because Plaintiff’s causes of action arise directly

from each of Defendant’s business contacts and other activities in the State of Texas and this

District.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 10,368,125

        8.       The allegations set forth in the foregoing paragraphs 1 through 7 are incorporated

into this First Claim for Relief.

        9.       On July 30, 2019, U.S. Patent No. 10,368,125 (“the ’125 Patent”), entitled

“METHOD AND SYSTEM FOR EFFICIENT COMMUNICATION,” was duly and legally

                                                                                      Page 2 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 3 of 11 PageID #: 3



issued by the United States Patent and Trademark Office. A true and correct copy of the ’125

Patent is attached as Exhibit 1.

       10.      The inventions of the ’125 Patent provide for efficient communications and

resolve technical problems related to the use of a multi-function wireless hub for information

processing. For example, the ’125 Patent overcomes limitations in the prior art relating to

efficiently delivering multimedia information content received over a wireless communication

network.     Furthermore, the ’125 Patent overcomes limitations in the prior art relating to

providing alerts as to the status of an item over the internet or other next-generation wireless

communication network.

       11.      The inventions allow a user to efficiently set up a system comprising a hub

configured to receive and convert wireless signals, as well as to communicate information

concerning status updates for associated devices via multiple channels.

       12.      The claims of the ’125 Patent recite an invention that is not merely the routine or

conventional use of a wireless hub system. Instead, the invention integrates multiple wireless
communications via cloud computing and management. For example, this invention uses WiFi
and cellular networks and separate short range wireless channels to communicate information
regarding the status of office/home devices.

       13.      The technology claimed in the ’125 Patent does not preempt all ways of using

wireless hub based decoding or monitoring systems, nor preempt the use of all wireless hub

based decoding or monitoring systems, nor preempt any other well-known or prior art

technology.

       14.      Accordingly, each claim of the ’125 Patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

                                                                                      Page 3 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 4 of 11 PageID #: 4



          15.   Plaintiff is the assignee and owner of the right, title and interest in and to the ’125

Patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

          16.   Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 38, and/or 47 of the ’125 Patent by making, using, offering to sell, selling,

importing and/or providing and causing to be used in the United States a wireless hub system,

including but not limited to the Amazon Echo, Echo Plus, Echo Show, Echo Dot, and Echo Spot

of all versions and generations, and Amazon Cloud Cam devices, along with Amazon’s Alexa

voice service and associated back-end servers; the Amazon Fire TV/Stick family of devices

including Fire TV Cube and associated back-end servers; and Amazon Fire tablets of all versions

and generations.       Collectively, the Accused Echo, Fire TV/Stick/Cub, and Tablets

Instrumentalities are referred to herein as the “Accused Instrumentalities”.           The “Accused

Instrumentalities” include all current and future Amazon products, systems, and/or devices

which operate in substantially similar fashion so as to infringe one or more claims of the ’125

Patent.




                                                                                         Page 4 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 5 of 11 PageID #: 5




       https://www.amazon.com/Amazon-Echo-And-Alexa-

       Devices/b?ie=UTF8&node=9818047011

       17.     By way of example, claim 47 of the ’125 Patent recites an intelligent wireless hub

system having a device identifier, configured to receive a wireless signal through a local area

network communication channel. The claimed hub system converts the compressed wireless

signal by decompression to produce corresponding information content.          The wireless hub

system is further configured to communicate information regarding the status of an item in

connection with a separate short range communication.

       18.     The Accused Instrumentalities infringe claim 47 of the ’125 Patent, because each

of the Accused Instrumentalities acts as an intelligent wireless hub system configured to receive,


                                                                                     Page 5 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 6 of 11 PageID #: 6



through a wireless network communication channel and via a network interface, a wireless

signal, decompress the signal with a decoder, and convert it for production of corresponding

information content. The Accused Instrumentalities are further configured to communicate

information regarding an updated status of a device based on a short range communication

initiated by a sensing device associated with a home or office device.

       19.     The Accused Instrumentalities each include a network interface configured to

receive compressed wireless signals via a network communication channel. For example, the

Accused Instrumentalities can receive a wireless signal through a Wireless Local Area Network

(WLAN) or Wi-Fi network, or a cellular network.

       20.     The Accused Instrumentalities each have a decoder. For example, the processors

used in the Accused ’125 Instrumentalities have codecs used to decode video and audio signals.

       21.     The Accused Instrumentalities support different compressed video and audio

formats that are decompressed by the codecs included in the processors for the Accused

Instrumentalities.   Examples of compressed audio file formats that can be handled by the

Accused Instrumentalities include one or more of .3gp, .mp4, .m4a, .aac, .ts., .flac, .mp3, .mid,

.ogg, .mkv, .wav, and .amr.

       22.     Examples of compressed video file formats that can be handled by the Accused

Instrumentalities include one or more of .3gp, .mp4, .m4a, .aac, and .ts.

       23.      The Accused Instrumentalities each have a network interface configured to

provide a communication through a network communication channel. For example, each of the

Accused Instrumentalities can provide a communication through a communication channel

established on a Wi-Fi or cellular network.




                                                                                    Page 6 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 7 of 11 PageID #: 7



       24.       Each of the Accused Instrumentalities are further configured to communicate, via

the network communication channel, information regarding an updated status about a home or

office device, based on a short range wireless communication (via, for example, Zigbee or Z-

Wave channel) initiated by a sensing device associated with such home or office device. For

example, each of the Accused Instrumentalities, using the Amazon Alexa that comes with it, can

control, monitor, or otherwise manage a status of an item, such as a smart home device. In order

to control or monitor a status of an item, the Accused Instrumentalities are configured to

communicate information (for example) through a communication channel established on a Wi-

Fi connection.

       25.       The Accused Instrumentalities communicate with smart devices, such as smart

light switches. See, e.g., https://www.amazon.com/all-new-amazon-echo-speaker-with-wifi-

alexa-heather-gray/dp/B0749WVS7J. Furthermore, the Amazon Echo Plus has built in smart hub

functionality to communicate with smart devices, such as smart light bulbs.




                                                                                    Page 7 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 8 of 11 PageID #: 8




(https://www.amazon.com/gp/help/customer/display.html?nodeId=201749




(https://developer.amazon.com/public/binaries/content/assets/html/alexa-lighting-api.html.)




(https://developer.amazon.com/docs/smarthome/echo-plus-zigbee-support.html.)


                                                                                    Page 8 of 11
  Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 9 of 11 PageID #: 9



        26.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendant’s partners, clients, customers and end users

across the country and in this District.

        27.    Defendant was made aware of the ’125 Patent and its infringement thereof at least

as early as the date of service of the Complaint filed in this action. In the alternative, on

information and belief, Defendant has been on actual notice of the claims of the ’125 Patent, and

of Plaintiff’s theories of infringement thereof, since the date the ’125 Patent issued on July 30,

2019.

        28.    The Accused Instrumentalities are configured to infringe, and do in fact infringe,

at least one claim of the ’125 Patent directly, as marketed, used, offered for sale, and/or sold by

Defendant in the United States.

        29.    Additionally and/or in the alternative, and upon information and belief, since at

least the time Defendant received notice, Defendant has induced and continues to induce others

to infringe at least one claim of the ’125 Patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,

including but not limited to Defendant’s partners, clients, customers, and end users, whose

configuration and use of the Accused Instrumentalities constitutes direct infringement of at least

one claim of the ’125 Patent.

        30.    In particular, Defendant’s actions that aid and abet others such as its partners,

customers, clients, and end users to infringe include advertising and distributing the Accused

Instrumentalities and providing advertising, instruction materials, training, and services

regarding the Accused Instrumentalities. On information and belief, Defendant has engaged in

such actions with specific intent to cause infringement or with willful blindness to the resulting



                                                                                      Page 9 of 11
 Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 10 of 11 PageID #: 10



infringement because Defendant has had actual knowledge of the ’125 Patent and knowledge

that its acts were inducing infringement of the ’125 Patent since at least the date Defendant

received notice that such activities infringed the ’125 Patent.

        31.     Additionally and/or in the alternative, and upon information and belief, Defendant

is liable as a contributory infringer of the ’125 Patent under 35 U.S.C. § 271(c) by making, using,

offering to sell, selling, and/or importing into the United States the Accused Instrumentalities

and components thereof, which are especially made or adapted for use in an infringement of one

or more claims of the ’125 Patent. The Accused Instrumentalities are a material component for

use in practicing one or more claims of the ’125 Patent and are specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

        32.     Since at least the date of issuing of the ’125 Patent, Defendant has willfully

infringed the claims of the ’125 patent, based on prior litigation and the notice given to

Defendant on May 6, 2019 in a letter to Amazon’s counsel disclosing the impending issuance

and attaching the notice of allowance containing the patent claims. See Exhibit 2.

        33.     Plaintiff has been harmed, and will continue to suffer harm, by Defendant’s

infringing activities.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that Defendant has infringed the ’125 Patent;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

for Defendant’s past infringement of the ’125 Patent and any continuing or future infringement

                                                                                     Page 10 of 11
 Case 4:19-cv-00769-ALM Document 1 Filed 10/18/19 Page 11 of 11 PageID #: 11



through the date such judgment is entered, including interest, costs, expenses and an accounting

of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees;

        D.      An award of damages to be paid by Defendant in the form of an ongoing royalty

for all infringing manufacture, use, importation, and sale of infringing devices and products

following trial in this matter and extending through the date the ’125 Patent expires; and

        E.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.



Dated: October 18, 2019                         Respectfully submitted,

                                                /s/ M. Scott Fuller
                                                Randall T. Garteiser
                                                Texas Bar No. 24038912
                                                rgarteiser@ghiplaw.com
                                                Christopher A. Honea
                                                Texas Bar No. 24059967
                                                chonea@ghiplaw.com
                                                M. Scott Fuller
                                                Texas Bar No. 24036607
                                                sfuller@ghiplaw.com
                                                GARTEISER HONEA, PLLC
                                                119 W. Ferguson Street
                                                Tyler, Texas 75702
                                                Telephone: (903) 705-7420
                                                Facsimile: (888) 908-4400

                                                Attorneys for Plaintiff Innovation Sciences, LLC




                                                                                           Page 11 of 11
